Emma Molina on




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       March 5, 2015

                                   No. 04-14-00289-CV

    LEGEND OAKS–-SOUTH SAN ANTONIO, LLC d/b/a Legend Oaks Healthcare and
                   Rehabilitation Center–-South San Antonio,
                                   Appellant

                                             v.

               Emma MOLINA on Behalf of the Estate of Adella Rocamontes,
                                    Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-17554
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                      ORDER
Sitting:      Karen Angelini, Justice
              Luz Elena D. Chapa, Justice
              Jason K. Pulliam, Justice

       We grant appellant’s motion for extension of time to file a motion for rehearing. The
motion for rehearing is due April 6, 2015.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court